DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This action is in response to papers filed 3 December 2021 in which claim 23 was amended. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 4 June 2021, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection, necessitated by the amendments, are discussed.
Claims 23-28 are under prosecution.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 23-28 are indefinite in Claim 23 because line 2 defines “causing … nucleotides to continuously flow…” and line 9 defines “in response, initiating introduction of a subsequent nucleotide” which contradicts the continuous flow of line 2.  Therefore it is unclear whether the claim requires continuous flow as defined by line 2 or sequential introduction as defined by line 9.



Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 23-24 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over He (WO 2005/118871 published 15 December 2005 and the 371 2008/0138801).   The citations below reflect the paragraph numbers of the 371. 
Regarding Claim 23, He teaches a method of immobilizing a nucleic acid having an unknown sequence onto the surface of a label-free optical sensor (e.g. ¶ 33-34), contacting the sequence with nucleotides, “monitoring changes in mass … caused by … incorporation of nucleotides” and “if the polymerase incorporates the added nucleotide to the first nucleic acid, a signal change is observed” and identifying the sequence based on the signals (e.g. ¶ 45-53).
Regarding Claim 24, He teaches washing away unincorporated nucleotides prior to subsequent nucleotides thereby discouraging comingling (e.g. ¶ 51).  It is noted that the instant specification (¶ 55) defines washing as preventing or reducing comingling.   Therefore the washing step of He is encompassed by the claimed “discouraging comingling” as defined by the instant specification. 
He specifically teaches the method of real-time monitoring of nucleic acid sequencing (¶ 45-52):
[0045] In a further embodiment, the methods of the invention can be used for label-free, real-time nucleic acid sequencing, by monitoring changes in mass of the first polynucleotide caused by the template dependent incorporation of nucleotides to nucleic acid target immobilized on the SPR surface via interaction with the first polynucleotide. In a preferred embodiment, these nucleic acid sequencing methods comprise: 
[0046] (1) Attaching the 5' end of the first polynucleotide with known sequence to the SPR surface; 
contacting the immobilized first polynucleotide with the nucleic acid target, in which one part of the nucleic acid target sequence is complementary to the immobilized nucleic acid and the other part of the nucleic acid target sequence is unknown; 
[0048] (3) Immobilizing the nucleic acid target to the surface via hybridization with the first polynucleotide to form an immobilized nucleic acid partial duplex (the substrate complex) (ie: at the region of complementarity between the first polynucleotide and the nucleic acid target), and wash away the unbound nucleic acid; recording baseline SPR signal; 
[0049] (4) Contacting the immobilized nucleic acid partial duplex with a nucleotide in the presence of a polymerase under conditions suitable to promote incorporation of the nucleotide into the nucleic acid partial duplex at the 3' end of the first polynucleotide present in the nucleic acid partial duplex; 
[0050] (5) Recording sample SPR signal and comparing with the baseline signal. If the polymerase incorporates the added nucleotide to the first nucleic acid, a signal change is observed; 
[0051] (6) Washing away unincorporated nucleotide; 
[0052] (7) Repeating steps (4) to (6) a desired number of times with other nucleotides (one nucleotide at a time). The order of nucleotide incorporations reveals the sequence of the unknown sequence in the second nucleic acid. 
	It is the opinion of the examiner that the method of He anticipates or obviates the instantly claimed invention. 
The preceding rejection is based on judicial precedent following In re Fitzgerald, 205 USPQ 594 because He is silent with regard to detection that no synthesis reaction with the given nucleotide is going to occur.  However, the negative detection recited in Claim 23 is deemed to be inherent in the detection step of He wherein a signal is observed if incorporation occurs (¶ 50):
If the polymerase incorporates the added nucleotide to the first nucleic acid, a signal change is observed
Because, the reference specifically teaches the method of real-time monitoring of sequencing wherein following the “if” step (i.e. step 5), washing is performed (i.e. step 6) followed by repeated steps of adding nucleotides using steps 4-6 (i.e. step 7).  Hence, if a nucleotide is incorporated a signal is detected, but absent a detection the artisan 
 Alternatively, it would have been obvious to one of ordinary skill to initiate subsequent nucleotide addition following detection of incorporation signal and non-detection of incorporation of signal so as to continue with the sequencing reactions of He as specifically desired by the reference.
The burden is on applicant to show that the claimed (property X) is either different or non-obvious over that of He.
	
Claim Rejections - 35 USC § 103

Claims 23-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over He (WO 2005/118871 published 15 December 2005 and the 371 2008/0138801) in view of Fulwyler et al (2003/0207308, published 6 November 2003) and Pamula et al (2007/0241068, published 18 (October 2007).
The He citations below reflect the paragraph numbers of the 371. 
Regarding Claims 23-26, He teaches the method of Claims 23-24 as discussed above, immobilizing a nucleic acid having an unknown sequence onto the surface of a label-free optical sensor (e.g. ¶ 33-34), contacting the sequence with nucleotides and measuring signal changes compared to the baseline signal to detect incorporation and identifying the sequence based on the signals (e.g. ¶ 45-53).

Furthermore, using removing non-specific components from a surface by washing with a buffer and/or air bubble was well-known in the art as taught by Fulwyler and Pamula. 
Fulwyler teaches a method wherein a binding partner (e.g. nucleic acid) is immobilized on a surface, contacted with a monomer (e.g. nucleotide, ¶ 103) and then the surface is washed with buffer and/or air bubble (e.g. ¶ 8-13, ¶ 156).   Fulwyler teaches the washing improves assay efficiency and speed (¶ 13).
Pamula also teaches a method of immobilizing a binding partner on a surface and contacting the binding partner with a monomer (e.g. Fig. 4 and related text) and washing the surface with buffer to remove unbound material (e.g. ¶ 205  § 8.1, § 8.6.2)
One of ordinary skill would have reasonably utilized the air bubbles and/or wash buffers of Fulwyler for the washing steps of He for the expected benefits of improved assay efficiency and speed as taught by Fulwyler (¶ 13).
Regarding Claims 27-28, He further teaches linear increase in signal over time with nucleotide incorporation thereby providing “a magnitude of change” as broadly defined by the claim (Fig. 5 and related text, e.g. ¶ 58-59).  Furthermore, the linear increase clearly suggests that signal increase is proportional to the number of incorporation events.  
Furthermore, Pamula specifically teaches that optical signals are proportional to the number of nucleotides incorporated (e.g. ¶ 189) and further teaches method is used with SPR techniques (¶ 639).
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-18 of U.S. Patent No. 10,365,224. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to label-free detection of nucleic acids incorporation events.   The claim sets differ in that the instant claims are drawn to method steps of nucleotide incorporation while the patent claims are drawn to the system for detecting the incorporation.  However, the patent claims define the system components by their functionality e.g. configured to modulate an optical signal in response to nucleotide extension.  Therefore it would have been obvious to the ordinary artisan to utilize the patent system for detecting nucleotide incorporation as instantly claimed.   The claim sets further differ in that the patented system includes additional elements e.g. flow control module, fluidic switch, etc.  However, the open claim 


Response to Arguments
	Applicant asserts that He does not teach the invention comprising the newly defined step of monitoring.    Applicant acknowledges that He teaches sequencing an unknown sequence by sequentially flowing nucleotides by the sequence, but argues that the reference does not describe any technique for speeding up the rate at which synthesis reactions are performed.  
The arguments have been considered but are not found persusaive.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., rate or speed of sequencing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	While the claims are not limited to any reaction rate, it is noted that the instant specification (¶ 11, ¶ 22) teaches that the reaction rate is faster due to real-time monitoring and label-free detection.   He teaches both real-time monitoring and label-free detection (¶ 45-52).   Therefore, He teaches the techniques described in the instant specification for increased reaction rate.   

If the polymerase incorporates the added nucleotide to the first nucleic acid, a signal change is observed
Because, the reference specifically teaches the method of real-time monitoring of sequencing reactions wherein following the “if” step (i.e. step 5), washing is performed (i.e. step 6) followed by repeated steps of adding nucleotides using steps 4-6 (i.e. step 7), the reference clearly requires moving onto steps 6-7.  Hence, if a nucleotide is incorporated a signal is detected, but absent a detection the artisan would still continue on to initiate the repeating of steps 4-6 using subsequent nucleotides as required by step 7 of the He method.  Absent, this initiation of adding sequential nucleotides, the method would end following any non-incorporation event which is in direct conflict with step 7 of He (i.e. repeating steps 4-6) and sequencing would not occur which is the stated purpose of He (e.g. ¶ 45).    
 Alternatively, it would have been obvious to one of ordinary skill to initiate subsequent nucleotide addition following detection of incorporation signal and non-detection of incorporation of signal so as to continue with the sequencing reactions of He as specifically desired by the reference.
	It is maintained that He either anticipates or obviates the invention as claimed.
	Applicant further argues that Fulwyler and Pamula do not cure the deficiencies of He.

	Applicant has not traversed the rejections under non-statutory double patenting.  The rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741. The examiner can normally be reached Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634